DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on October 14, 2021. 

Status of Claims
Claims 1-2, 4, 7, 9, 11, 15-18, 21-22, 24-26, 28-29, 34, 36 and 39-40 have been amended. Claim 5-6, 8, 10, 12-14, 19-20, 23, 27, 30-33, 35, 37-38 and 41-60 have been cancelled. New claims 61-74 have been added.  Claims 1-2, 4, 7, 9, 11, 15-18, 21-22, 24-26, 28-29, 34, 36 and 39-40 and 61-74 are pending. Claims 1-2, 4, 7, 9, 11, 15-18, 21-22, 24-26, 28-29, 34, 36 and 39-40 and 61-74 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 10/14/2021 have been entered. The minor informalities have been addressed by amendments and objection to claims 2, 4-5, 7, 9-11, 13, 15-18, 21-22, 24-26, 28-29, 34, 36 and 38-40 thereto are withdrawn accordingly. However, since claims 5, 10, 13 and 38 have been cancelled, the previous objections to claims 5, 10, 13 and 38 are considered moot. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 10/14/2021 have been fully considered. It is noted that claim 1, an independent claim from which all of the claims ultimately depend, has been amended to recite new limitation “A sorbent composition free-flowing carbonaceous particulate sorbent having a median particle size of at least about 2 µm and not greater than about 50 µm;”
Applicant argues that the claim 1 and its dependent claims are not prima facie obvious over Sugier et al. (US 4,094,777) and/or additional evidentiary references, Shamraiz et al. (Fabrication and applications of copper sulfide (CuS) nanostructures, 2016, Journal of Solid State Chemistry, Vol. 238, pp. 25-40).  Applicant argues that the cited prior arts, Sugier and/or Shamraiz, do not teach the amended claim limitation of “A sorbent composition free-flowing carbonaceous particulate sorbent having a median particle size of at least about 2 µm and not greater than about 50 µm;”.  In addition, applicant argues that the cited prior arts, Sugier and/or Shamraiz, do not teach the newly added claims 61-74. See Remarks, pages 7-12.
In response, the applicants’ arguments direct amended claim limitations which is a new issue. Therefore, the arguments are considered moot. 
Upon further consideration and search, a new/modified ground of rejections to claims 1-2, 4, 7, 9, 11, 15-18, 21-22, 24-26, 28-29, 34, 36 and 39-40 and 61-74 are presented in view of previously found references, Gadkaree et al. (US 8,691,722 B2) and Sasaki (US 4,305,827), as presented in the instant Office action.  

   MODIFIED REJECTIONS
Claim Objections
Claims 39 and 40 are objected to because of the following informalities: 
1 .
Appropriate correction is required.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7, 9, 11, 15-18, 21-22, 24-26, 28, 34, 36, 39-40 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Gadkaree et al. (US 8,691,722 B2, hereinafter “Gadkaree”).
In regard to claims 1 and 7, Gadkaree discloses sorbents comprising activated carbon particles, sulfur, and metal catalyst. The sorbents may be used, for example, removal of a 
(i) Activated carbon particles bound together by a discontinuous binder. The activated carbon particles may be, for example, activated carbon powder, granular activated carbon, or a combination thereof. Exemplary activated carbon particles include those having a median size of from 1 to 100 microns.  The recited “carbonaceous particulate sorbent having a median particle size of at least about 2 µm and not greater than about 50 µm” is considered obvious since the recited particle size range of 2-50 µm is within the 1 to 100 microns taught by Gadkaree. See MPEP 2144.05.
(ii) Sulfur, in any oxidation state, as elemental sulfur or in a chemical compound or moiety comprising sulfur. The sulfur may include Sulfur at any oxidation state, including elemental sulfur (0), sulfate (+6), sulfite (+4), and sulfide (-2) which renders the recite the sulfur containing compound has an oxidation state of equal to or less than +4 obvious. Exemplary
sulfur-containing compounds include hydrogen sulfide and/or its salts, carbon disulfide, sulfur dioxide, thiophene, sulfur anhydride, sulfur halides, sulfuric ester, sulfurous acid, sulfacid, sulfatol, sulfamic acid, sulfan, sulfanes, sulfuric acid and its salts, sulfite, sulfoacid, sulfobenzide, and mixtures thereof (col. 6, line 61 thru col. 7, line 3).
(iii) A metal catalyst, in any oxidation state, as elemental metal or in a chemical compound or moiety comprising the metal. Metal elements can include alkali metals, alkaline earth metals, transition metals, rare earth metals (including lanthanoids), and other metals such as aluminum, gallium, indium, tin, lead, thallium and bismuth (col. 2, lines 11-21) which meets the recited non-halogen metal compound comprising a metal cation as recited. 
Gadkaree is silent regarding whether the activated carbon particles is free-flowing.  However, Gadkaree discloses the carbonaceous particle sorbents with overlapping particle size range as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the activated carbon particles to inherently function the same as the carbonaceous particle recited in claim 1. Specifically, it is asserted that the activated carbon particles show free-flowing behavious.  See MPEP 2112.02.


In regard to claims 2 and 4, Gadkaree discloses that no halogen containing compound, or a halide, is utilized during the formation of the sorbent compositions (col. 1, line 50 thru col. 2, line 30). This renders the halogen composition contained in the absorption mass (a sorbent composition) obvious. 

In regard to claim 9, Gadkaree discloses carbon sources include synthetic carbon-containing polymeric material, organic resins, charcoal powder, coal tar pitch and coal (col. 8, lines 17-22). 

In regard to claim 11, Gadkaree discloses particle size of the sorbent material about 10 microns (col. 11, lines 20-30). Since the claimed particle size ranges encompasses the particle size of the sorbent material taught by Gadkaree, the range recited in claim 11 is considered prima facie obvious. See MPEP 2144.05.

 Gadkaree discloses the activated carbon particles comprise a plurality of pores on a nanoscale and microscale (col. 9, lines 13-15). In an embodiment, Gadkaree discloses activated carbon particles having a surface area of ~850 m2/g or ~900 m2/g (col. 11, lines 30-45) which renders the recited surface are range prima facie obvious. See MPEP 2144.05.  
In addition, in light of teachings from Gadkaree, since the activated carbon particles comprise a plurality of pores on a nanoscale and microscale (col. 9, lines 13-15), the claimed pore volume range of at least about 0.2 cc/g would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize activated carbon particles sorbent activity, the geometry of the activated carbon particles sorbent bodies, the physical and chemical make-up of the fluid stream feedstock as well as the nature of the desired end-products. 

In regard to claims 17, 18, 21 and 22, Gadkaree discloses the sorbent composition comprises FeSO4 (i.e., a sulfate ion with a metal cation) (col. 2, lines 22-26).

In regard to claims 24, 25 and 26, Gadkaree discloses the sorbent composition comprises metal catalyst amount ranging from 1-25 wt% (col. 2, lines 53-60) which renders the recited metal ion mass composition ranges prima facie obvious. See MPEP 2144.05.

In regard to claim 28, Gadkaree discloses exemplary sulfur-containing compounds include sulfuric acid and its salts (col. 6, line 61 thru col. 7, line 3) and also discloses the sorbent composition comprises FeSO4 (col. 2, lines 22-26) which directs a sulfur containing anion SO42-.

 Gadkaree discloses the sorbent comprises from 1% to 20% by weight of sulfur (col. 2, lines 3-10) which renders the recited sulfur composition ranges prima facie obvious. See MPEP 2144.05.

In regard to claims 39 and 40, Gadkaree discloses that, in the sorbent manufacturing process, a mixture comprising activated carbon particles bound together by a discontinuous binder, sulfur, and a metal catalyst, can be formed into the shape of a sorbent body by any appropriate technique, such as by extrusion (col. 7, lines 16-25). Gadkaree discloses a method of mixing at least one of the non-halogen metal compound and the inorganic sulfur-containing compound comprise particulates (col. 6, line 34 thru col. 7, line 25), a method of at least one of the non-halogen metal compound and the inorganic sulfur-containing compound are coated onto the particulate sorbent (col. 6, lines 1-33). The teachings of Gadkaree render the limitations recited in claims 39 and 40 obvious. 

In regard to claims 61 and 62, Gadkaree discloses a metal catalyst, in any oxidation state, as elemental metal or in a chemical compound or moiety comprising the metal. Metal elements can include alkali metals, alkaline earth metals, transition metals, rare earth metals (including lanthanoids), and other metals such as aluminum, gallium, indium, tin, lead, thallium and bismuth (col. 2, lines 11-21) which meets the recited non-halogen metal compound comprising a metal cation as recited. Gadkaree discloses: sulfur, in any oxidation state, as elemental sulfur or in a chemical compound or moiety comprising sulfur. The sulfur may include sulfur at any oxidation state, including elemental sulfur (0), sulfate (+6), sulfite (+4), and sulfide (-2) which renders the recite the sulfur containing compound has an oxidation state of equal to or Gadkaree render the limitations recited in claims 61 and 62 obvious. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gadkaree, as applied to claim 1 above, and further in view of Sasaki (US 4,305,827).
In regard to claim 29, Gadkaree discloses the sulfur may include sulfur at any oxidation state, including elemental sulfur (0), sulfate (+6), sulfite (+4), and sulfide (-2). The term sulfur thus includes elemental sulfur or sulfur present in a chemical compound or moiety. The amount of sulfur present in the sorbent can be selected depending on the particular metal catalyst also present, application for which the sorbent is used, and the desired contaminant removing capacity and efficiency of the sorbent (col. 1, line 63 thru col. 2, line 10).
But Sugier does not explicitly disclose the sulfur-containing anion is selected from the group consisting of thiocyanate (SCN)1-, thiosulfate (S2O3)2-, tetrathionate (S4O6)2- and polythionate (SO3-Sn-SO3)2-.
Sasaki discloses a heavy metal adsorbent of high selectivity, a process for the production thereof, and an adsorption process using the heavy metal (e.g., mercury) adsorbent are described; the adsorbent exhibits high adsorptivity particularly for mercury, and has excellent chemical stability, e.g., heat resistance and alkali resistance, and dimensional stability (Abstract). Sasaki discloses an embodiment of an activated carbon sorbent treated with thiocyanate ion (col. 6, lines 44-56). 
Gadkaree and Sasaki references direct sorbent materials for the removal of a contaminant, such as mercury, from a fluid stream.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sorbent material of Gadkaree to provide the sulfur-containing anion is selected as thiocyanate (SCN)1- as taught by Sasaki, because (1) activated carbon treated with thiocyanate (SCN)1- is a known, effective particulate sorbent material for the removal of a contaminant, such as mercury, from a fluid stream as taught by Sasaki (Abstract; col. 6, lines 44-56) and (2) this involves application of a known sorbent composition being treated to improve a known absorption mass (a sorbent composition) for the capture of mercury contaminants from a gas stream to yield predictable results.

Claims 63-74 are rejected under 35 U.S.C. 103 as being unpatentable over Gadkaree, in view of Sasaki.
In regard to claims 63, 64 and 65, Gadkaree discloses sorbents comprising activated carbon particles, sulfur, and metal catalyst. The sorbents may be used, for example, removal of a contaminant, such as mercury, from a fluid stream (Abstract).  The sorbent composition comprises (col. 2, lines 50-65):
(i) Activated carbon particles bound together by a discontinuous binder. The activated carbon particles may be, for example, activated carbon powder, granular activated carbon, or a combination thereof. Exemplary activated carbon particles include those having a median size of from 1 to 100 microns. 

sulfur-containing compounds include hydrogen sulfide and/or its salts, carbon disulfide, sulfur dioxide, thiophene, sulfur anhydride, sulfur halides, sulfuric ester, sulfurous acid, sulfacid, sulfatol, sulfamic acid, sulfan, sulfanes, sulfuric acid and its salts, sulfite, sulfoacid, sulfobenzide, and mixtures thereof (col. 6, line 61 thru col. 7, line 3).
(iii) A metal catalyst, in any oxidation state, as elemental metal or in a chemical compound or moiety comprising the metal. Metal elements can include alkali metals, alkaline earth metals, transition metals, rare earth metals (including lanthanoids), and other metals such as aluminum, gallium, indium, tin, lead, thallium and bismuth (col. 2, lines 11-21), and in an embodiment, Gadkaree discloses the sorbent composition comprises FeSO4 (col. 2, lines 22-26), which meets the recited non-halogen metal compound comprising a metal cation as recited. 
But Sugier does not explicitly disclose the sulfur-containing anion is selected from the group consisting of thiocyanate (SCN)1-, thiosulfate (S2O3)2-, tetrathionate (S4O6)2- and polythionate (SO3-Sn-SO3)2-.
Sasaki discloses a heavy metal adsorbent of high selectivity, a process for the production thereof, and an adsorption process using the heavy metal (e.g., mercury) adsorbent are described; the adsorbent exhibits high adsorptivity particularly for mercury, and has excellent chemical stability, e.g., heat resistance and alkali resistance, and dimensional stability (Abstract). Sasaki discloses an embodiment of an activated carbon sorbent treated with thiocyanate ion (col. 6, lines 44-56). 
Gadkaree and Sasaki references direct sorbent materials for the removal of a contaminant, such as mercury, from a fluid stream.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sorbent material of Gadkaree to provide the sulfur-containing anion is selected as thiocyanate (SCN)1- as taught by Sasaki, because (1) activated carbon treated with thiocyanate (SCN)1- is a known, effective particulate sorbent material for the removal of a contaminant, such as mercury, from a fluid stream as taught by Sasaki (Abstract; col. 6, lines 44-56) and (2) this involves application of a known sorbent composition being treated to improve a known absorption mass (a sorbent composition) for the capture of mercury contaminants from a gas stream to yield predictable results.

In regard to claim 66, Gadkaree discloses the activated carbon particles comprise a plurality of pores on a nanoscale and microscale (col. 9, lines 13-15). In an embodiment, Gadkaree discloses activated carbon particles having a surface area of ~850 m2/g or ~900 m2/g (col. 11, lines 30-45) which renders the recited surface are range prima facie obvious. See MPEP 2144.05.  
In addition, in light of teachings from Gadkaree, since the activated carbon particles comprise a plurality of pores on a nanoscale and microscale (col. 9, lines 13-15), the claimed pore volume range of at least about 0.2 cc/h would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize activated carbon particles sorbent activity, the geometry of the activated carbon particles sorbent bodies, the physical and chemical make-up of the fluid stream feedstock as well as the nature of the desired end-products. 

In regard to claim 67, 68 and 69, Gadkaree discloses the sorbent composition comprises FeSO4 (i.e., a sulfate ion with a metal cation) (col. 2, lines 22-26).

In regard to claim 70, Gadkaree discloses the sorbent composition comprises metal catalyst amount ranging from 1-25 wt% (col. 2, lines 53-60) which renders the recited metal ion mass composition ranges prima facie obvious. See MPEP 2144.05.

In regard to claim 71, Gadkaree discloses the sorbent comprises from 1% to 20% by weight of sulfur (col. 2, lines 3-10) which renders the recited sulfur composition ranges prima facie obvious. See MPEP 2144.05.

In regard to claim 72, Gadkaree discloses that no halogen containing compound, or a halide, is utilized during the formation of the sorbent compositions (col. 1, line 50 thru col. 2, line 30). This renders the halogen composition contained in the absorption mass (a sorbent composition) obvious. 

In regard to claims 73 and 74, Gadkaree discloses sorbents comprising activated carbon particles, sulfur, and metal catalyst. The sorbents may be used, for example, removal of a contaminant, such as mercury, from a fluid stream (Abstract).  The sorbent composition comprises (col. 2, lines 50-65):
(i) Activated carbon particles bound together by a discontinuous binder. The activated carbon particles may be, for example, activated carbon powder, granular activated carbon, or a Gadkaree. See MPEP 2144.05. Gadkaree is silent regarding whether the activated carbon particles is free-flowing.  However, Gadkaree discloses the carbonaceous particle sorbents with overlapping particle size range as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the activated carbon particles to inherently function the same as the carbonaceous particle recited in claim 73. Specifically, it is asserted that the activated carbon particles show free-flowing behaviors.  See MPEP 2112.02.
(ii) Sulfur, in any oxidation state, as elemental sulfur or in a chemical compound or moiety comprising sulfur. The sulfur may include Sulfur at any oxidation state, including elemental sulfur (0), sulfate (+6), sulfite (+4), and sulfide (-2) which renders the recite the sulfur containing compound has an oxidation state of equal to or less than +4 obvious. Exemplary
sulfur-containing compounds include hydrogen sulfide and/or its salts, carbon disulfide, sulfur dioxide, thiophene, sulfur anhydride, sulfur halides, sulfuric ester, sulfurous acid, sulfacid, sulfatol, sulfamic acid, sulfan, sulfanes, sulfuric acid and its salts, sulfite, sulfoacid, sulfobenzide, and mixtures thereof (col. 6, line 61 thru col. 7, line 3).
(iii) A metal catalyst, in any oxidation state, as elemental metal or in a chemical compound or moiety comprising the metal. Metal elements can include alkali metals, alkaline earth metals, transition metals, rare earth metals (including lanthanoids), and other metals such as aluminum, gallium, indium, tin, lead, thallium and bismuth (col. 2, lines 11-21), and in an Gadkaree discloses the sorbent composition comprises FeSO4 (col. 2, lines 22-26), which meets the recited non-halogen metal compound comprising a metal cation as recited. 
But Sugier does not explicitly disclose the sulfur-containing anion is selected from the group consisting of thiocyanate (SCN)1-, thiosulfate (S2O3)2-, tetrathionate (S4O6)2- and polythionate (SO3-Sn-SO3)2-.
Sasaki discloses a heavy metal adsorbent of high selectivity, a process for the production thereof, and an adsorption process using the heavy metal (e.g., mercury) adsorbent are described; the adsorbent exhibits high adsorptivity particularly for mercury, and has excellent chemical stability, e.g., heat resistance and alkali resistance, and dimensional stability (Abstract). Sasaki discloses an embodiment of an activated carbon sorbent treated with thiocyanate ion (col. 6, lines 44-56). 
It is noted that both the Gadkaree and Sasaki references direct sorbent materials for the removal of a contaminant, such as mercury, from a fluid stream.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sorbent material of Gadkaree to provide the sulfur-containing anion is selected as thiocyanate (SCN)1- as taught by Sasaki, because (1) activated carbon treated with thiocyanate (SCN)1- is a known, effective particulate sorbent material for the removal of a contaminant, such as mercury, from a fluid stream as taught by Sasaki (Abstract; col. 6, lines 44-56) and (2) this involves application of a known sorbent composition being treated to improve a known absorption mass (a sorbent composition) for the capture of mercury contaminants from a gas stream to yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772